Citation Nr: 1642651	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  11-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than May 12, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from January 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 50 percent disability rating, effective May 12, 2009.  The Veteran timely appealed both the assigned initial rating and the assigned effective date.

The Veteran filed her original claim for service connection for depression in August 1994.  In May 2009, she filed an application to reopen her claim for service connection for depression, and in June 2009 she clarified that she was also claiming service connection for PTSD based on military sexual trauma (MST).  As such, the RO broadened and recharacterized her claim as an application to reopen a previously denied claim for a psychiatric disorder, to include PTSD (also claimed as depression).  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). 

In a March 2016 rating decision, the RO increased the disability rating for PTSD to 100 percent, effective May 12, 2009.  This was considered a full grant of the benefit sought, as the 100 percent rating was effective the date of claim.  Although the Board is granting an earlier effective date for the grant of service connection for PTSD and this will require the assignment of an initial rating for PTSD from that date, the RO will be required to assign the rating when implementing the decision.  Consequently, the Board will not address this question in the first instance.


FINDINGS OF FACT

1.  The Veteran filed her original claim for service connection for depression on August 31, 1994, which was denied in a December 1994 rating decision. 

2.  The Veteran submitted additional evidence in January 1995, and the RO continued the denial of service connection in a January 1995 rating decision; the Veteran did not perfect an appeal of that rating decision. 

3.  The application to reopen service connection for a psychiatric disorder, to include depression and PTSD, was received on May 12, 2009.

4.  The December 2009 grant of service connection for PTSD was based on relevant service official service department records that existed and had not been associated with the claims file when VA first decided the claim.


CONCLUSION OF LAW

The criteria for entitlement to an effective date from August 31, 1994, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the favorable action taken below concerning the claim for entitlement to an earlier effective date for a service-connected psychiatric disorder, the Board will not discuss further whether those duties have been accomplished.

The Veteran seeks an effective date earlier than May 12, 2009, for the award of service connection for PTSD.  She has asserted that the effective date should be August 31, 1994, the date she filed her previously denied claim of service connection for depression.  In this regard, the Veteran contends that she was never given a VA examination prior to the rating decision, and that she did not receive notification of the denial of service connection; specifically, she asserts that the letter was mailed to the wrong address. 

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Where a prior unappealed decision becomes final, the effective date of a subsequent award of service connection is the date of receipt of the subsequently filed application to reopen, and not the date of receipt of the original claim.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).

On August 31, 1994, the Veteran filed a formal claim seeking, inter alia, service connection for depression.  At the time, the RO reviewed the Veteran's service treatment records (STRs) and noted that they were negative for any complaints, treatments, or diagnoses of depression or other psychiatric disorders.  The RO also reviewed the Veteran's private treatment records, which reflected treatment for alcohol, cocaine, and marijuana dependence, as well as diagnoses of recurrent major depressive disorder due to marital discord, financial problems, and sexual abuse as a child.  A November 1994 VA general examination reflected a diagnosis of major depression.  In December 1994, the RO denied service connection for depression on the basis that the evidence did not establish that depression was incurred or aggravated during service, or became manifested within one year of the Veteran's discharge from service.  

On January 3, 1995, the Veteran submitted additional private treatment records and provided a new mailing address.  On January 12, 1995, the RO continued the denial for service connection, but mailed the notification letter to the Veteran's previous address.  The Veteran did not appeal the decision.

On May 12, 2009, the Veteran filed an application to reopen her previously denied claim for service connection for depression, and in June 2009 she clarified that she was also filing for PTSD due to MST.  In a December 2009 rating decision, the RO granted service connection for PTSD based on the Veteran's military personnel records and an October 2009 VA examination that provided a positive nexus opinion. 

Private treatment records in September 1992 reflected a diagnosis of cocaine, alcohol, and cannabis dependence, as well as provisional diagnoses of recurrent major depression and PTSD.  The psychologist noted her history of childhood sexual trauma and her current drug and alcohol dependence, and stated that her current psychological stressors included marital discord, financial problems, and victim of sexual violation for 11 years as a child. 

In an October 2009 VA examination report, the examiner observed that the Veteran appeared to have had PTSD symptoms prior to her enlistment in the military due to her childhood sexual trauma, and found that her MST exacerbated her PTSD.  She remarked that the Veteran's PTSD symptoms manifested as major depression, panic attacks, and obsessive rituals.  She also noted that while the Veteran first started smoking marijuana as a teenager, she started drinking in service shortly after the MST and escalated to cocaine several years after her discharge.  

In its December 2009 rating decision, the RO reviewed the Veteran's military personnel files, which had not been obtained at the time of the December 1994 rating decision.  The RO noted that the records corroborated the Veteran's statements that one week after the MST, she went back home on unauthorized leave for a few days, after which time she returned to duty.  As such, the RO conceded MST and granted service connection based on MST and the positive nexus opinion provided in the October 2009 VA examination.

38 C.F.R. § 3.156(c)(1) provides:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim . . . .


Furthermore, VA limited 38 C.F.R. § 3.156(c)(1) by the creation of § 3.156(c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

The Court has held that under § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011). 

As noted above, the Veteran has sought service connection for a psychiatric disability since August 1994.  While the disability was originally claimed as depression, the Board notes that it was later characterized as PTSD (claimed as depression).  Furthermore, the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with any mental disability.  See Clemons, 23 Vet. App. at 6.  Pursuant to the holding in Clemons, the Board will consider the Veteran's original claim as encompassing a claim for any acquired psychiatric disorder, to include depression and PTSD.

Here, the Veteran was granted service connection for PTSD in December 2009 based, in part, on receipt of service personnel records in August 2009, which showed that the Veteran was reprimanded for unauthorized leave one week after the MST.  The RO also based its decision on the medical opinion of the October 2009 VA examiner who found that the Veteran's pre-existing PTSD was aggravated by her MST. 

The Board finds that at the time of the original claim in August 1994, the service personnel records were "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c).  The exception delineated in §3.156(c)(2) is not applicable here because the records existed at the time of the original claim, and VA had sufficient information to request and obtain the records from the respective service department.  While the Veteran did not allege MST at the time of the initial claim, "VA has long recognized that the underreporting of in-service sexual assaults is a problem for claimants."  See AZ v. Shinseki, 731 F.3d 1303 (2013).  Thus, to hold that 38 C.F.R. § 3.156(c)(2) is applicable in this case because the Veteran failed to provide sufficient information for VA to identify and obtain the service records would be contrary VA's acknowledgment of the difficulty that veterans have in reporting such assaults, as well as contrary to the overall veteran-friendly nature of the VA benefits system.  See Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (stating that the VA system is "veteran-friendly" and "non-adversarial").

Thus, pursuant to 38 C.F.R. § 3.156(c), the Board must determine whether an effective date of the August 31, 1994 date of claim is warranted.  Cline v. Shinseki, 26 Vet. App. 18, 22 (2012) ("[W]hen VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later") (citing 70 Fed. Reg. 35,388, 35,388 (June 20, 2005)).  As noted, the effective date of the award of based on an original claim is generally the date of receipt of claim or the date entitlement arose, whichever is later.  The term "date entitlement arose" is somewhat ambiguous.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  The Federal Circuit held that just as service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), in order to determine the date entitlement arose" within the meaning of 38 C.F.R. § 3.156(c), it is necessary to look at 38 C.F.R. § 3.304(f); entitlement cannot arise on a date for which there is no medical diagnosis of a veteran's PTSD.  See Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014).  However, there is no requirement that the medical diagnosis be contemporaneously made, and retrospective medical opinions are generally permissible. Chotta v. Peake, 22 Vet.App. 80, 85 (2008).  Indeed, in McGrath v. Gober, 14 Vet. App. 28 (2000), distinguished by the Court in Young, the Court remanded for redetermination of the proper effective date because there was a retrospective diagnosis that the Veteran had been suffering from PTSD, indicating that such a retrospective opinion could reflect the date entitlement arose.  Here, the October 2009 VA examiner found that the Veteran had PTSD during her military service and thereafter.  That finding is sufficient to establish that entitlement arose prior to the August 31, 1994 date of claim.  The August 31, 1994 date of claim is therefore the appropriate effective date for the grant of service connection for PTSD.  As this is the earliest effective date allowable based on the relevant law and regulation, and the one sought by the Veteran, consideration of the other arguments based on which she claims an earlier effective date is unnecessary.


ORDER

Entitlement to an effective date of August 31, 1994, for the grant of service connection for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


